


Exhibit 10.62

 

United Natural Foods, Inc.

(the “Company”)

 

Summary of Director and Executive Officer Compensation

 

I.              Director Compensation.  Directors who are employees of the
Company do not receive additional compensation for serving as directors of the
Company.  The following table sets forth current rates of cash compensation for
the Company’s non-employee directors.

 

Retainers and Fees

 

Board retainer (other than lead independent director)

 

$30,000

Lead independent director retainer

 

$75,000

Board meeting fee

 

$2,200 (in person); $1,100 (telephonic)

Compensation, Nominating and Governance and Finance committee meeting fee

 

$1,100

Audit committee meeting fee

 

$1,700

Compensation, Nominating and Governance and Finance committee chairs’ retainers

 

$8,000

Audit committee chair retainer

 

$15,000

 

In addition to the cash compensation set forth above, each non-employee director
has historically received a grant of non-qualified stock options and a grant of
restricted stock units annually.  The non-employee directors are also eligible
to participate in the United Natural Foods Deferred Compensation Plan and the
United Natural Foods Deferred Stock Plan, which are nonqualified deferred
compensation plans administered by the Compensation Committee of the Board of
Directors. Under the Deferred Compensation Plan, each non-employee director
participant may elect to defer a minimum of $1,000 and a maximum of 100% of the
director fees earned by such participant in a calendar year. Under the Deferred
Stock Plan, each non-employee director participant may elect to defer between 0%
and 100% of such director’s compensation from restricted stock awards.

 

II.            Executive Officer Compensation.  The following table sets forth
the current base salaries and fiscal 2009 cash incentive awards paid to the
individuals who are anticipated to constitute the Company’s “named executive
officers” for the 2009 fiscal year:

 

Executive Officer

 

Current Base Salary

 

Fiscal 2009 Bonus Payout

 

 

 

 

 

 

 

Steven L. Spinner

 

$

775,000

 

$

424,390

 

Mark E. Shamber

 

$

350,000

 

$

157,974

 

Daniel V. Atwood

 

$

198,000

 

$

0

 

John Stern

 

$

288,400

 

$

127,456

 

Michael Beaudry

 

$

360,294

 

$

225,726

 

 

--------------------------------------------------------------------------------


 

The Company’s named executive officers also participate in the Company’s cash
incentive programs established for the 2010 and 2011 fiscal years and will
continue to receive long-term incentive awards pursuant to the Company’s
stockholder approved equity incentive plans.

 

III.           Additional Information.  The foregoing information is summary in
nature.  Additional information regarding director and named executive officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2010 annual meeting of shareholders.

 

2

--------------------------------------------------------------------------------

 

 

 
